Case 0:19-cv-62190-MGC Document 1 Entered on FLSD Docket 09/01/2019 Page 1 of 9



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

                                              CASE NO:

 KRISTEN LOCASCIO, and
 all others similarly situated under
 29 U.S.C. 216(b),

        Plaintiff(s),

        v.

 E.C. RUFF MARINE, INC.,
 a Florida profit corporation,
 ED RUFF JR., individually,
 and MARLENE HARDEN,
 individually,

        Defendants.

                                        /

                                             COMPLAINT

        Plaintiff, KRISTEN LOCASCIO (“Plaintiff”), pursuant to 29 U.S.C. § 216(b), files the

 following Complaint against Defendants, E.C. RUFF MARINE, INC. (“E.C.”), ED RUFF JR.

 (“RUFF”), individually, and MARLENE HARDEN (“HARDEN”), individually (collectively

 referred to hereinafter as “Defendants”), on behalf of herself, and all others similarly situated, and

 alleges as follows:

                                            INTRODUCTION

    1. Defendants have unlawfully deprived Plaintiff, and all other employees similarly situated,

        of federal wage compensation during the course of their employment. This is an action

        arising under the Fair Labor Standards Act (“FLSA”) pursuant to 29 U.S.C. §§ 201-216, to
Case 0:19-cv-62190-MGC Document 1 Entered on FLSD Docket 09/01/2019 Page 2 of 9



       recover all wages owed to Plaintiff, and those similarly situated to Plaintiff, during the

       course of their employment.

                                           PARTIES

    2. During all times material hereto, Plaintiff was a resident of Plantation, Florida, over the

       age of 18 years, and otherwise sui juris.

    3. During all times material hereto, Defendant, E.C., was a Florida profit corporation located

       and transacting business within Broward County, Florida, within the jurisdiction of this

       Honorable Court.

    4. E.C.’s principal location was 1411 NW 84th Terrace, Pembroke Pines, FL 33024, until in

       or around March 2019, when its principal location changed to 1771 SW 7th Avenue,

       Pompano Beach, FL 33060.

    5. During all times material hereto, Defendant, RUFF, was a resident of the Southern District

       of Florida, and acted as the President and Director of E.C.

    6. During all times material hereto, Defendant, RUFF, was over the age of 18 years, and as a

       corporate officer was vested with ultimate control and decision-making authority over the

       hiring, firing, and pay practices for Defendant, E.C.

    7. During all times material hereto, Defendant, HARDEN, was and is a resident of the

       Southern District of Florida and was Plaintiff’s immediate supervisor and maintained

       control over Plaintiff in the execution of her day to day activities during her employment.

    8. During all times material hereto, Defendant, HARDEN, was over the age of 18 years, and

       was vested with ultimate control and decision-making authority over the hiring, firing, and

       payroll and pay practices for Defendant, E.C.




                                                   2
Case 0:19-cv-62190-MGC Document 1 Entered on FLSD Docket 09/01/2019 Page 3 of 9



    9. Defendant, E.C. was Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during all

       times pertinent to the allegations herein.

    10. Defendant, RUFF, was also Plaintiff’s employer, as defined by 29 U.S.C. § 203(d), during

       all times pertinent to the allegations herein.

    11. Defendant, HARDEN, was also Plaintiff’s employer, as defined by 29 U.S.C. § 203(d),

       during all times pertinent to the allegations herein.

                                 JURISDICTION AND VENUE

    12. All acts and omissions giving rise to this dispute took place within Broward County,

       Florida.

    13. Defendant, E.C., is headquartered and regularly transacts business in Broward County,

       Florida, and jurisdiction is therefore proper within the Southern District of Florida pursuant

       to 29 U.S.C. § 216(b) and 28 U.S.C. §§ 1331 and 1337.

    14. Venue is proper within the Southern District of Florida pursuant to 29 U.S.C. § 216(b) and

       28 U.S.C. § 1391(b).

                                  GENERAL ALLEGATIONS

    15. Defendant, E.C., is a Florida profit corporation that specializes in marine servicing and has

       been operating in the State of Florida since at least 2000.

    16. Defendant, E.C., is covered under the FLSA through enterprise coverage, as E.C. was

       engaged in interstate commerce during all pertinent times in which Plaintiff was employed.

       More specifically, E.C. engaged in interstate commerce by virtue of the fact that its

       business activities involved those to which the FLSA applies. Defendant, E.C.’s business

       and Plaintiff’s work for E.C. affected interstate commerce because the materials and goods




                                                    3
Case 0:19-cv-62190-MGC Document 1 Entered on FLSD Docket 09/01/2019 Page 4 of 9



       that Plaintiff used on a constant and/or continuous basis moved through interstate

       commerce prior to or subsequent to Plaintiff’s use of the same.

    17. During her employment with Defendant, E.C., Plaintiff, and all other similarly situated

       employees, handled and worked with various goods and/or materials that moved through

       interstate commerce, including, but not limited to: boat parts, marine accessories,

       installation equipment, GPS devices, radars, motors, outriggers, paint, telephones, pens,

       notepads, computers, cellular telephones, order forms, and other office related items.

    18. Defendant, E.C., also regularly employed two (2) or more employees for the relevant time

       period, who handled goods or materials similar to those goods and materials handled by

       Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus making

       Defendant, E.C.’s business an enterprise covered by the FLSA.

    19. Upon information and belief, Defendant, E.C., grossed or did business in excess of

       $500,000.00 during the years of 2016, 2017, 2018, and is expected to gross in excess of

       $500,000.00 in 2019.

    20. During all time periods hereto, Defendants, RUFF and HARDEN, maintained control over

       the day-to-day operations of E.C., including the payroll, hiring, firing, and scheduling

       duties.

    21. Defendant, RUFF, was the President and Director of Defendant, E.C., and controlled the

       company’s payroll practices, and was vested with ultimate decision-making authority for

       Defendant, E.C.

    22. Defendant, HARDEN, was a supervisor at Defendant, E.C., and was vested with ultimate

       decision-making authority on payroll, hiring, firing, and scheduling duties for Defendant,

       E.C.




                                                4
Case 0:19-cv-62190-MGC Document 1 Entered on FLSD Docket 09/01/2019 Page 5 of 9



    23. Plaintiff worked for Defendants, E.C., RUFF, and HARDEN, as an hourly employee who

       assisted the company with billing.

    24. During all material times hereto, Plaintiff, and all others similarly situated, was a non-

       exempt employee of Defendant, E.C., within the meaning of the FLSA.

    25. During her employment with Defendants, Plaintiff (i) did not have supervisory authority

       over any individuals, (ii) did not make any decisions of importance on behalf of E.C., and

       (iii) was not required to possess any advanced training, skill, or prolonged education in

       order to perform any of her primary duties and responsibilities.

    26. Plaintiff performed work for the benefit of Defendants during the time periods alleged

       herein.

                                Plaintiff’s Work for Defendants

    27. Plaintiff began working for Defendants in or about January 2019 as a billing assistant until

       approximately April 19, 2019.

    28. Defendants compensated Plaintiff at a rate of eighteen (18) dollars per hour.

    29. During Plaintiff’s employment, the Defendants refused to compensate Plaintiff at the

       proper overtime rate of time-and-one-half her regular hourly rate, as required by the FLSA,

       for hours she worked in excess of forty (40) per week.

    30. In addition, Defendants refused to compensate Plaintiff at the proper Florida minimum

       wage rate of $8.46 per hour for all hours she worked at or below forty (40) from April 10,

       2019 until April 19, 2019.

    31. Defendants’ actions in refusing to pay Plaintiff properly under state and federal law were

       intentional and/or willful, entitling Plaintiff to an additional amount of liquidated (double)

       damages for unpaid wages.




                                                 5
Case 0:19-cv-62190-MGC Document 1 Entered on FLSD Docket 09/01/2019 Page 6 of 9



     32. Based upon Defendants’ intentional and/or willful violations of the FLSA, the three (3)

          year statute of limitations applies instead of the two (2) year statute of limitations.

     33. As a result of the above violations of federal law, Plaintiff retained the undersigned counsel

          to prosecute these claims and is therefore entitled to an award of reasonable attorney’s fees

          and costs under the FLSA. 1

                       COUNT I – FEDERAL OVERTIME WAGE VIOLATIONS
                                     (Against All Defendants)

     34. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 33 as though set forth fully

          herein.

     35. Plaintiff alleges this action pursuant to the Fair Labor Standards Act (“FLSA”), 29 U.S.C.

          § 216(b).

     36. During the time period relevant to this lawsuit, Plaintiff worked hours in excess of forty

          (40) during one or more weeks of her employment period for which she did not receive

          proper overtime wages.

     37. Plaintiff is entitled to recover statutorily prescribed federal overtime wages at a rate time-

          and-one-half per hour, for all hours worked in excess of forty (40) per week.

     38. However, Defendants intentionally and/or willfully violated the FLSA or were reckless

          and/or indifferent as to their compliance with federal overtime law. Plaintiff is therefore

          entitled to liquidated (double) damages.




 1
   On or about May 24, 2018, Plaintiff, through undersigned counsel, sent Defendants written notification of their
 violations of the law. More specifically, Plaintiff provided Defendants with a pre-suit notice, compliant with Florida
 minimum wage statutory requirements. Defendants delayed settlement discussions for over a two (2) month period,
 and ultimately refused to pay Plaintiff’s back wages, liquidated damages, and reasonable attorneys’ fees. Instead, on
 August 6, 2019, Defendants attempted to circumvent requirements under the Florida law and the FLSA by unilaterally
 sending a deficient paycheck directly to the Plaintiff. After several failed attempts to resolve the matter without having
 to initiate litigation, Plaintiff has filed suit before this Honorable Court.



                                                             6
Case 0:19-cv-62190-MGC Document 1 Entered on FLSD Docket 09/01/2019 Page 7 of 9



     39. As a direct and proximate result of Defendants’ conduct, Plaintiff has been damaged in an

          amount to be proved at trial, including, but not limited to, a sum equivalent to the unpaid

          overtime compensation as required by 29 U.S.C. § 216(b), reasonable attorney’s fees and

          costs, and any such further damages as may be shown at the time of trial.

     WHEREFORE, Plaintiff, KRISTEN LOCASCIO, respectfully requests that this Honorable

 Court enter judgment in her favor and against Defendants, E.C. RUFF MARINE, INC., ED RUFF

 JR, individually, and MARLENE HARDEN, individually, and award Plaintiff: (a) double unpaid

 overtime wages as provided by the FLSA to be paid by the Defendants, jointly and severally; (b)

 all reasonable attorneys’ fees and litigation costs as permitted under the FLSA; and any and all

 such further relief as this Court may deem just and equitable under the circumstances.

        COUNT II – FLORIDA MINIMUM WAGE VIOLATIONS – Fla. Stat. 448.1102
                             (Against All Defendants)

     40. Plaintiff hereby re-alleges and re-avers Paragraphs 1 through 33 as though set forth fully

          herein.

     41. Plaintiff alleges this action pursuant to the Florida Minimum Wage Act (“FMWA”), Fla.

          Stat § 448.110.3

     42. During at least one (1) pay period, Defendants willfully and/or intentionally refused to

          compensate Plaintiff at Florida’s minimum wage rate of at least $8.46 per hour for all hours

          she worked at or below forty (40) per week.

     43. Defendants therefore wrongfully deprived Plaintiff of wages to which she was lawfully

          entitled pursuant to Fla. Stat § 448.110.


 2
   Plaintiff fully complied with the statutory notice requirements set forth under Fla. Stat. § 448.110 by duly serving
 the corporate and individual Defendants with pre-suit notice before seeking relief under Florida law.
 3
  The Florida minimum wage is interpreted in accordance with the FLSA. See Fla. Stat. § 448.110; FLA. CONST. art.
 X, §24.


                                                           7
Case 0:19-cv-62190-MGC Document 1 Entered on FLSD Docket 09/01/2019 Page 8 of 9



    44. Defendants willfully and intentionally refused to pay Plaintiff’s minimum wages as

        required by the Florida Constitution and Fla. Stat § 448.110. Defendants knew or should

        have known of the state minimum wage requirements and either intentionally avoided or

        recklessly failed to investigate proper payroll practices.

    45. Accordingly, Plaintiff is entitled to recover liquidated (double) damages for the willful

        and/or intentional violations of the FMWA.

    46. As a result of the violations alleged herein, Plaintiff was required to retain the undersigned

        counsel and is therefore entitled to recover reasonable attorney’s fees and costs.

    WHEREFORE, Plaintiff, KRISTEN LOCASCIO, demands judgment against Defendants,

 E.C. RUFF MARINE, INC., ED RUFF JR, individually, and MARLENE HARDEN, individually,

 and respectfully requests that she be awarded the following relief: (a) double unpaid state

 minimum wages as provided by the Florida Minimum Wage Act, Fla. Stat. 448.110, to be paid by

 the Defendants, jointly and severally; (b) all reasonable attorney’s fees and litigation costs as

 permitted under the Florida Minimum Wage Act; and any and all such further relief as this Court

 may deem just and equitable under the circumstances.

                                 DEMAND FOR JURY TRIAL

        Plaintiff, KRISTEN LOCASCIO, hereby requests and demands a trial by jury on all

 appropriate claims.

        Dated this 1st day of September, 2019.




                                                  8
Case 0:19-cv-62190-MGC Document 1 Entered on FLSD Docket 09/01/2019 Page 9 of 9




                                               Respectfully Submitted,

                                               USA EMPLOYMENT LAWYERS –
                                               JORDAN RICHARDS, PLLC
                                               805 East Broward Blvd. Suite 301
                                               Fort Lauderdale, Florida 33301
                                               Ph: (954) 871-0050
                                               Counsel for Plaintiff, Kristen Locascio

                                               By: /s/ Jordan Richards
                                               JORDAN RICHARDS, ESQUIRE
                                               Florida Bar No. 108372
                                               MELISSA SCOTT, ESQUIRE
                                               Florida Bar No. 1010123
                                               jordan@jordanrichardspllc.com
                                               melissa@jordanrichadrspllc.com
                                               jake@jordanrichardspllc.com
                                               stephanie@jordanrichardspllc.com
                                               mike@usaemploymentlawyers.com

                            CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on this 1st of

 September, 2019.

                                                      By: /s/ Jordan Richards, Esquire
                                                      JORDAN RICHARDS, ESQ.
                                                      Florida Bar No. 108372


                                   SERVICE LIST:




                                           9
